DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 The Specification lacks a brief description of all figures, as set forth in MPEP § 608.01(f).
Reference number 410 is used to refer to three different things: a computer (¶ 000176), a flexographic printing forme (¶ 000176), and a recorded image (¶ 000192).
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s). No new matter should be entered:
The register controller of claims 1, 20, 21, 32, 38, and 39;
The flexographic printing cylinder of claims 1 and 22;
the sleeve with a flexographic printing cylinder of claims 1 and 22;
the sensor for adjusting a print register of the flexographic printing forme of claim 1;
the sensor for of the flexographic printing cylinder relative to a further flexographic printing forme of claim 1;
the sensor for relative to a further flexographic printing cylinder of claim 1;
the sensor for adjusting color density of claim 1;
the sensor for implementing a color inspection process of claim 1;
the journals of claim 9;
the groove of claim 10;
the closed control loop of claims 15 and 16;
the register mark configuration of claims 21 and 39;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-25 and 39 are objected to because of the following informalities:
The following terms lack a proper antecedent basis:
Claim 1, line 10 – “the sleeve with the at least one flexographic printing forme”;
Claim 1, line 13 – “their positions”;
Claim 1, line 20 – “the surface”;
Claim 21, line 2 – “the data”;
Claim 22, line 7 – “the sensor”;
Claim 32, line 5 – “their positions”;
Claim 39, line 2 – “the data”.
Regarding claim 1, it appears that “the at least one camera” of lines 21-22 should be “the camera,” because a camera was previously recited in claim 1.
Regarding claim 19, it appears that “a sensor” in line 2 should be “the sensor,” because a sensor is recited in claim 1.
Regarding claim 24, it appears that “a sleeve” in line 3 should be “the sleeve,” because a sleeve is recited in claim 22.
Regarding claim 39, it appears that “a register controller” in line 4 should be “the register controller,” because a register controller is recited in claim 38.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-21 and 32-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification fails to disclose how the “image processing” of lines 11-12 is performed, how the “digital image processing” of line 23 is performed, or how the “configure a register controller” step of line 22 is performed. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claims 4-7, the specification fails to disclose how the “computational pattern detection” is performed. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 14, the specification fails to disclose how the “buffering” of lines 11-12 is performed, or what equipment is used to perform the buffering. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claims 15 and 16, the specification fails to disclose how the closed control loop performs the controlling steps. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 19, the specification fails to disclose how the “computationally comparing” is performed, or what equipment is used to perform this step. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 20, the specification fails to disclose how the “computationally selecting” and “configure the register controller” are performed, or what equipment is used to perform these steps. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 21, the specification fails to disclose how the “computationally determine” and “configure the register controller” are performed, or what equipment is used to perform these steps. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 32, the specification fails to disclose how the “digital image processing” of line 4 is performed, or how the “automate a configuration of a register controller” step of line 22 is performed. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 35, the specification fails to disclose how the “image processing step” and “computational pattern detection” are performed, or what equipment is used to perform this step. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 36, the specification fails to disclose how the “computational pattern detection” is performed, or what equipment is used to perform this step. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 37, the specification fails to disclose how the closed control loop performs the controlling steps. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 38, the specification fails to disclose how the “computationally selecting” and “configure the register controller” are performed, or what equipment is used to perform these steps. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
Regarding claim 39, the specification fails to disclose how the “computationally determine” and “configure the register controller” are performed, or what equipment is used to perform these steps. As set forth in MPEP § 2161.01, computer-implemented functional limitations must be described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. The lack of disclosure in this instance leads one to conclude that at the time the application was filed, applicant was not in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-25 and 32-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the lack of disclosure of how the claimed steps of image processing and digital image processing and configuring a register makes the scope of the claim indefinite.
Further regarding claim 1, the claim recites “a sleeve with at least one flexographic printing forme or a flexographic printing cylinder”. It is not clear how a sleeve can contain a flexographic printing cylinder.
Further regarding claim 1, the claim recites a sensor capable of performing several functions:
a. adjusting a print register of the flexographic printing forme;
b. of the flexographic printing cylinder relative to a further flexographic printing forme;
c. relative to a further flexographic printing cylinder;
d. adjusting color density;
e. implementing a color inspection process.
The scope of the claim is indefinite because it is not clear how a sensor can perform all of those functions.
Further regarding claim 1, the lack of disclosure of the structure of the registration controller makes the scope of the claim indefinite.
Regarding claims 4-7, the lack of disclosure of the steps and structure for performing computational pattern detection makes the scope of the claim indefinite.
Regarding claim 14, the lack of disclosure of the steps and structure for performing buffering makes the scope of the claim indefinite.
Regarding claims 15 and 16, the lack of disclosure of the steps and structure of the controlling with the closed control loop step makes the scope of each claim indefinite.
Regarding claim 19, the lack of disclosure of the steps and structure required to perform the computationally comparing step makes the scope of the claim indefinite.
Regarding claim 20, the lack of disclosure of the steps and structure required to perform the computationally selecting step and the configure the register controller steps makes the scope of the claim indefinite.
Regarding claim 21, the lack of disclosure of the steps and structure required to perform the computationally determine and configure the register controller steps makes the scope of the claim indefinite.
Regarding claim 22, the claim recites “a flexographic printing press for printing on a printing substrate using flexographic printing ink according to claim 1.” However, claim 1 does not recite “a flexographic printing press.” Instead, claim 1 is directed to a method of operating a flexographic printing press. Because claim 1 does not explicitly recite what structure comprises a flexographic printing press, the scope of claim 22 is indefinite.
Further regarding claim 22, the claim recites “a sleeve with at least one flexographic printing forme or a flexographic printing cylinder”. It is not clear how a sleeve can contain a flexographic printing cylinder, thereby rendering the scope of claim 22 indefinite. To expedite prosecution, the examiner will consider the preamble of claim 22 as not being necessary to give life, meaning, and vitality to the claim, and therefore to not recite any limitations of the claim.
Regarding claim 32, the lack of disclosure of the steps and structure necessary to perform the digital image processing and automate a configuration of a register controller steps makes the scope of the claim indefinite.
Regarding claim 35, the lack of disclosure of the steps and structure necessary to perform the image processing and computational pattern detection steps makes the scope of the claim indefinite.
Regarding claim 36, the lack of disclosure of the steps and structure necessary to perform the computational pattern detection step makes the scope of the claim indefinite.
Regarding claim 37, the lack of disclosure of the steps and structure of the controlling with the closed control loop step makes the scope of the claim indefinite.
Regarding claim 38, the lack of disclosure of the steps and structure required to perform the computationally selecting step and the configure the register controller steps makes the scope of the claim indefinite.
Regarding claim 39, the lack of disclosure of the steps and structure required to perform the computationally determine and configure the register controller steps makes the scope of the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22, 23, and 26-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitelaw et al., US 2010/0011978 A1 (hereinafter Whitelaw).
Regarding claim 22, Whitelaw teaches a flexographic printing press for printing on a printing substrate using flexographic printing ink according to claim 1, the flexographic printing press comprising:
at least one flexographic printing unit including a printing cylinder (18, Fig. 1) carrying a sleeve with at least one flexographic printing forme (“printing sleeve with printing plates mounted thereon,” ¶ 0015), an impression cylinder (12, Fig. 1), and an anilox roller (16, Fig. 1); and
at least one actuating motor for adjusting the y-position of the sensor (“The detector is then moved back so as to avoid collision with the printing cylinder, and the cylinder finally moves to the print position. In his case, the detector needs only to be moved between two positions, one for measuring and one for standby. It can therefore be moved by a pneumatic cylinder or some simple positioning means,” ¶ 0083).
Regarding claim 23, Whitelaw teaches the invention of claim 22, as set forth in the rejection of claim 22 above. Whitelaw also teaches wherein the sleeve carries at least two flexographic printing formes with identical or different images to be printed (“printing sleeve with printing plates mounted thereon,” ¶ 0015).
Regarding claim 26, Whitelaw teaches a sleeve for a flexographic printing forme (“printing sleeve with printing plates mounted thereon,” ¶ 0015) for use in the method according to claim 1 (this limitation merely recites an intended use of the sleeve, and is incapable of patentably distinguishing the sleeve over an otherwise structurally identical prior art sleeve, as set forth in MPEP §2114(II)), the sleeve comprising a mark with a machine-readable ID (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096) to be read out by a machine and saved on a computer for access (this limitation merely recites an intended use of the sleeve, and is incapable of patentably distinguishing the sleeve over an otherwise structurally identical prior art sleeve, as set forth in MPEP §2114(II)).
Regarding claim 27, Whitelaw teaches the invention of claim 27, as set forth in the rejection of claim 27 above. Whitelaw also teaches wherein the mark with the machine-readable ID is made by a marking device (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096 – the apparatus used to place the RFID chip in the accommodation is the marking device).
Regarding claim 28, Whitelaw teaches a sleeve for a flexographic printing forme (“printing sleeve with printing plates mounted thereon,” ¶ 0015) for use in a flexographic printing press according to claim 22 (this limitation merely recites an intended use of the sleeve, and is incapable of patentably distinguishing the sleeve over an otherwise structurally identical prior art sleeve, as set forth in MPEP §2114(II)), the sleeve comprising a mark with a machine-readable ID (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096) to be read out by a machine and saved on a computer for access (this limitation merely recites an intended use of the sleeve, and is incapable of patentably distinguishing the sleeve over an otherwise structurally identical prior art sleeve, as set forth in MPEP §2114(II)).
Regarding claim 29, Whitelaw teaches the invention of claim 28, as set forth in the rejection of claim 28 above. Whitelaw also teaches wherein the mark with the machine-readable ID is made by a marking device (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096 – the apparatus used to place the RFID chip in the accommodation is the marking device).
Regarding claim 30, Whitelaw teaches a sleeve for a flexographic printing forme (“printing sleeve with printing plates mounted thereon,” ¶ 0015) for use in a system according to claim 24 (this limitation merely recites an intended use of the sleeve, and is incapable of patentably distinguishing the sleeve over an otherwise structurally identical prior art sleeve, as set forth in MPEP §2114(II)), the sleeve comprising a mark with a machine-readable ID (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096) to be read out by a machine and saved on a computer for access (this limitation merely recites an intended use of the sleeve, and is incapable of patentably distinguishing the sleeve over an otherwise structurally identical prior art sleeve, as set forth in MPEP §2114(II)).
Regarding claim 31, Whitelaw teaches the invention of claim 30, as set forth in the rejection of claim 30 above. Whitelaw also teaches wherein the mark with the machine-readable ID is made by a marking device (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096 – the apparatus used to place the RFID chip in the accommodation is the marking device).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Whitelaw.
Regarding claim 24:
Whitelaw teaches the invention of claim 22, as set forth in the rejection of claim 22 above. 
Whitelaw does not teach a measuring device for recording an image of a sleeve, said measuring device recording the image of the sleeve by using a camera.
The examiner takes Official Notice that a camera is a well-known apparatus for recording an image. For example, even a layperson with a smartphone is familiar with this functionality of a camera.
It has been held that merely combining prior art elements according to known methods to yield predictable results is not sufficient to patentably distinguish an invention over the prior art, as set forth in MPEP § 2143(I)(A).
In this instance, one having ordinary skill in the art prior to the effective filing date of the claimed invention could modify Whitelaw to include a camera, because this would predictably allow one to use the camera to make images of the components of the printing machine, without otherwise altering the operation of the camera or the printing machine.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Whitelaw to include a camera, because this would predictably and advantageously allow one to create images of the printing machine, thereby resulting in a measuring device for recording an image of a sleeve, said measuring device recording the image of the sleeve by using a camera.
Regarding claim 25, Whitelaw renders obvious the invention of claim 24, as set forth in the rejection of claim 24 above. Whitelaw also teaches wherein the sleeve is marked with a machine-readable ID (“The sleeve 90 further forms a recess 94 that is covered by the layer 92 and accommodates an RFID chip 96,” ¶ 0096).

Applicant should note that while claims 1-21 and 32-39 are not rejected under 35 U.S.C. § 102 or 103, they are rejected under 35 U.S.C. § 112, and are not otherwise allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasper et al., US 2015/0231876 A1, discloses a method and a device for aligning printing plates on printing cylinders to provide an image or indicia on metallic cylindrical containers, but without all of the particular features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
15 December 2022
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853